Citation Nr: 0510901	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  02-12 089	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from January 1969 to October 
1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 2001 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The March 2001 rating 
decision denied the veteran's petition to reopen his 
previously denied claim for service connection for a left 
shoulder disorder.  The September 2002 rating decision denied 
his claim for service connection for residuals of a left knee 
injury.

The veteran's claims were previously before the Board in 
October 2003, when the Board remanded them to the RO for 
further development and consideration.  The case since has 
been returned to the Board. 

Note also that, pursuant to the October 2003 remand, a 
statement of the case (SOC) was sent to the veteran in 
October 2004 regarding the issue of his purported entitlement 
to service connection for residuals of a left knee injury.  
And he did not submit a substantive appeal (e.g., a VA Form 
9) in response to perfect his appeal to the Board concerning 
this claim.  But in November 2004 his representative 
submitted a VA Form 646 (Statement of Accredited 
Representative) regarding this issue, and it is accepted as a 
timely substantive appeal for this claim.  
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302 (2004).




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  In an unappealed October 1981 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a left shoulder disorder; he was provided a 
duplicate notice of that decision in July 1985.

3.  The additional evidence submitted or otherwise obtained 
since that October 1981 rating decision is cumulative of 
evidence already of record and is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.

4.  There is no persuasive medical evidence of record 
indicating the veteran has residuals of a left knee injury 
that are causally or etiologically related to his service 
in the military.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for a left shoulder 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000 & 2004).

2.  The veteran's does not have residuals of a left knee 
injury that were incurred or aggravated during his active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The March 2001 and 
September 2002 rating decisions appealed, the August 2002 and 
October 2004 statements of the case (SOCs), and the October 
2004 supplemental statement of the case (SSOC), as well as 
the December 2000, August 2002, and February 2004 letters to 
the veteran, notified him of the evidence considered and the 
pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claims.  And 
the December 2000, August 2002, and February 2004 letters, in 
particular, apprised him of the type of information and 
evidence needed from him to support his claims, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by the 
VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records have been 
obtained.  In addition, the RO requested morning reports, as 
the veteran asserted that such records would confirm his 
alleged injuries.  However, as explained by the Board in the 
October 2003 remand, no such records exist, although the 
Board also acknowledged that VA has a greater obligation to 
assist him in developing his claim.  See Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991).  See, too, O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  Indeed, because of this, the Board 
directed that the RO ensure compliance with the VCAA by 
obtaining any additional relevant evidence that might be 
available, including in his personal possession.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

On remand, as mentioned, the RO sent the requested VCAA 
letter in February 2004, and the veteran had an opportunity 
to submit additional evidence in support of his claim in 
response.  He also had an additional 90 days to identify 
and/or submit supporting evidence after certification of his 
appeal to the Board, and even beyond that with sufficient 
justification.  See 38 C.F.R. § 20.1304 (2004).  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In addition, the December 2000 and August 2002 letters 
apprising the veteran of the provisions of the VCAA and the 
evidence necessary to substantiate his claims were sent prior 
to adjudicating his claims.  So there was due process 
compliance with the holding and mandated sequence of events 
specified in a recent precedent decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"), where 
the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Montgomery, and the RO did just that.  
Consequently, there is no issue insofar as the timing of the 
VCAA notice.  And the content of the VCAA notice is 
sufficient for the reasons stated above.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992).



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the December 2000, August 2002, and 
February 2004 VCAA notice letters that were provided to the 
veteran do not contain the precise language specified by the 
Pelegrini II Court in its description of the "fourth 
element" of the VCAA notification requirement, the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence pertaining to his claims.  And 
as indicated in VAOPGCPREC 7-2004, VA need not use any 
magical language in conveying this message to him.  Moreover, 
another recent precedent opinion of VA's General Counsel it 
was held that the language in Pelegrini I, which is similar 
to the language in Pelegrini II, stating that VA must request 
all relevant evidence in the claimant's possession was mere 
dictum and, thus, not binding.  See VAOGCPREC 1-2004 (Feb. 
24, 2004) (the Court's statements in Pelegrini I that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA).  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letters of August 2002 and February 
2004, the veteran was requested to respond within 30 days and 
60 days, respectively, but the letters informed him that he 
had up to one year to submit evidence.  And it has been more 
than one year since the letters.  Nonetheless, 38 C.F.R. § 
3.159(b)(1) (2003) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5301(a).  
Thus, that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



II.  New and Material Evidence to Reopen the Previously 
Denied Claim for Service Connection for a Left Shoulder 
Disorder

The veteran's claim for service connection for a left 
shoulder disorder was first considered and denied by the RO 
in an October 1981 rating decision.  The claim originally was 
denied on the basis that his left shoulder disorder was not 
shown to have been incurred or aggravated during service by 
the evidence of record.  The RO, in denying his claim, relied 
on information contained in his service medical records and 
private medical records.  His service medical records showed 
treatment for complaints of left shoulder pain in March 1969, 
so about two months after he began serving on active duty.  A 
"trial of duty" was recommended.  His separation 
examination in October 1970 showed a normal clinical 
evaluation of his upper extremities and musculoskeletal 
system.  And private medical records from R. K. Randall, 
M.D., showed the veteran was treated after service for 
right shoulder and low back injuries sustained at his 
civilian job.

So in denying the claim, the RO pointed out the veteran had 
one isolated incident of left shoulder pain in service, with 
no subsequent manifestation of symptoms or treatment beyond 
that initial visit and a normal separation examination.

In June 1985, the veteran submitted a statement indicating 
that he did not receive notice of that October 1981 rating 
decision.  And in July 1985 he submitted another statement 
claiming entitlement to service connection for a left 
shoulder disorder.

There is no evidence of record indicating that October 1981 
rating decision, and more importantly notice of it, was 
returned as undeliverable.  See e.g., Schoolman v. West, 12 
Vet. App. 307, 310 (1999) ("'clear evidence to the contrary' 
is required to rebut the presumption of regularity, i.e., the 
presumption that the notice was sent in the regular course of 
government action.").  Nevertheless, in July 1985, the RO 
again informed him of the previous denial of his claim and 
provided him with an additional copy of its October 1981 
rating decision and associated notice letter.

So any procedural due process defect in the initial notice in 
1981, for example, if the veteran did not receive it as 
alleged, still was effectively cured with the additional 
notice subsequently sent to him in 1985.  And in any event, 
he did not timely appeal the RO's decision - either when 
notified of it 1981 or 1985.

The veteran filed his current petition to reopen this 
previously denied claim in December 2000, so several years 
later.  The RO approached his claim properly, as an issue of 
whether new and material evidence had been received to reopen 
this previously denied claim.  And in a March 2001 decision, 
the RO found that the evidence received since the prior 
denial was new, but still not material, as the copies of 
correspondence between the veteran and his mother, and a 
current statement by his mother, did not show that he had a 
left shoulder disorder that was related to his service in the 
military.  This appeal ensued.

As alluded to, the Board must address the issue of new and 
material evidence in the first instance because it determines 
the Board's jurisdiction to reach the underlying claim to 
adjudicate it on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See, too, 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board 
finds that no such evidence has been submitted, then the 
analysis must end, and the RO's determination in this regard 
becomes irrelevant, as further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
appellant's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, an NOD must be filed in 
order to initiate an appeal of any issue adjudicated by the 
RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  If an NOD is not 
filed within one year of notice of the decision, the RO's 
determination becomes final and binding on the veteran based 
on the evidence then of record.  See 38 U.S.C.A. § 7105(c).  
In addition, where the veteran files a NOD, but fails to 
perfect his appeal within sixty days of the date on which the 
SOC was mailed or within one year from the date of mailing 
the notice of the decision (by filing a VA Form 9 or 
equivalent statement), the RO's determination becomes final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 
20.302(b), 20.1103.  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.

In this particular case, the veteran did not file an NOD 
after the issuance of the October 1981 rating decision.  And, 
even presuming that the veteran did not receive notice of the 
October 1981 rating decision until a second copy was sent in 
response to his June 1985 inquiry, the veteran did not file 
an NOD after the RO sent him a duplicate in July 1985.  See 
Schoolman, supra ("an appellant's statement of nonreceipt 
does not by itself constitute the type of clear evidence 
needed to rebut the presumption of regularity that the notice 
was sent.").  Therefore, the October 1981 rating decision is 
final and binding on him based on the evidence then of 
record, and it is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 
3.156, 20.302, 20.1103.  However, if there is new and 
material evidence since that decision, the claim must be 
reopened and the former disposition reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 



When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  That is to say, if 
the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2003).  But these 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the 
current claim was filed in December 2000, before this date, 
the new version of the regulation is inapplicable in this 
case.  Rather, the former definition of new and material 
evidence must be used.  See 38 C.F.R. § 3.156(a) (2000).

The first step in analyzing a case such as the one at hand 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).



This does not mean that the evidence warrants a revision of 
the prior determination.  It is intended to ensure that the 
Board has all potentially relevant evidence before it.  See 
Hodge at 1363 (citing "Adjudication; Pensions, Compensation, 
Dependency:  New and Material Evidence; Final Definition," 
55 Fed. Reg. at 52274 (1990)).  If all of the tests are 
satisfied, the claim must be reopened.

The evidence added to the record since the RO's October 1981 
rating decision includes statements from the veteran and his 
mother, as well as copies of correspondence from the veteran 
to his mother, originally sent during his service.

A December 2000 letter from the veteran's mother indicates 
the veteran wrote her often while in training during service.  
She stated that she had several letters from that time, but 
was unable to locate all of them.  She also stated that she 
remembered that he wrote her that he injured his shoulder 
during his training, which delayed his graduation, and that 
he had problems with his shoulder after returning from his 
service in Okinawa.  She further indicated that he had 
shoulder and knee problems "all of his life since Marine 
training."

Photocopies of correspondence sent by the veteran, to his 
mother, in January 1969 were also submitted.  One letter 
indicates that his address was Parris Island in 
South Carolina.  The other letter indicates he went to the 
doctor when he injured his right leg and that he was told 
that he had a stress fracture of the left knee.

In a December 2000 statement from the veteran, he said he 
went to sick call for his left shoulder and was assigned to a 
medical company for 2 weeks.  He also said he missed so much 
training due to his injury that he was reassigned to a new 
platoon to complete his training.  He alleged that his 
treatment records for his left shoulder did not make it into 
his service medical records.

A June 2002 VA Form 3101 (Request for Information) indicates 
that a search for morning reports or other evidence of 
medical treatment for a left shoulder injury was requested by 
the RO.  The response to the request indicated there were no 
such records and that the Marine Corps did not maintain 
morning reports.

In August 2002, the veteran requested that verification of 
his shoulder injury be obtained via morning reports or sick 
call lists from the U.S. Marine Corps.

This additional evidence does not provide a basis for 
reopening the claim because it is not both new and material.  
Although some of the veteran's recently submitted statements 
and copies of previous correspondence are new, in that they 
were not previously of record, they are nonetheless 
immaterial to his claim for service connection for a left 
shoulder disorder because they do not address what was 
missing at the time of the October 1981 rating decision, even 
when considered with the other evidence as a whole and, thus, 
are merely cumulative.  What was missing at the time of the 
October 1981 RO rating decision was medical evidence 
suggesting the veteran currently has a left shoulder disorder 
that is causally or etiologically related to his complaints 
of left shoulder pain and dislocation in service, in March 
1969.  The statements submitted by him since that 1981 
decision only refer to allegations that he hurt his left 
shoulder while in basic training and his post-service 
complaints of left shoulder pain to his mother.  In short, 
these statements do not show a current left shoulder disorder 
or a causal relationship between his service in the military 
and any current symptomatology or diagnoses related to his 
left shoulder disorder, if he even has one.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998) ("In the absence of 
proof of present disability there can be no valid claim.").  
See also Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993) (there must be medical evidence 
linking a current disability, even assuming the veteran has 
one, to his service in the military - such as a 
relevant injury sustained while on active duty).

The Board is mindful of the veteran's assertions that he is 
entitled to service connection because he injured his left 
shoulder during service and has had pain ever since.  
However, the RO and the Board repeatedly requested that he 
provide more specific information as to post-service 
treatment records, in order to permit the RO to confirm that 
he currently has a left shoulder disorder, and he has failed 
to provide such information.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not always a 
one-way street.  If a veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.").  Merely reiterating previously made arguments, 
without this independent verification, is insufficient 
grounds to reopen his claim.  Cf. Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  
See also Reid v. Derwinski, 2 Vet. App. 312 (1992).

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence to reopen his claim for 
service connection for a left shoulder disorder.  And, in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

III.  Entitlement to Service Connection for Residuals of a 
Left Knee Injury

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain conditions that are chronic, per se, such as 
arthritis, will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's July 1968 Report of Medical History indicates 
that he denied a history of arthritis, bone or joint 
deformity, lameness, or knee problems.  The contemporaneous 
Report of Medical Examination indicates that clinical 
evaluations of his lower extremities and musculoskeletal 
system were normal.  

A February 1969 orthopedic consultation report indicates the 
veteran complained of right knee pain, stiffness, decreased 
range of motion, albeit without a known trauma or injury.  
Upon examination, the assessment was stress fracture of the 
right tibial plateau, with some loss of extension and 
effusion.

The veteran's October 1970 Report of Medical Examination - 
for separation from service, indicates that clinical 
evaluations of his lower extremities and musculoskeletal 
system were normal.

In a December 2000 statement, the veteran related that he had 
experienced knee problems since his Marine training.

Copies of correspondence, from the veteran to his mother, 
from his service, were submitted in December 2000.  The 
correspondence indicates that he informed his mother that he 
injured his right leg, and saw a doctor for treatment.  The 
veteran indicated that the doctor told him that he had a 
stress fracture of the left knee, as his left knee was 
swollen.  He also stated that he felt well, other than the 
right leg injury.

In an August 2002 statement, the veteran indicated that a 
physician advised him that he needed left knee surgery.

In a September 2002 statement, the veteran alleged injuries 
to his right ankle, left knee, and left shoulder during boot 
camp.  He also alleged that the treating physician during 
service must have written right knee on his service medical 
record in error, as his injury was actually to his left knee.

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a left knee injury.  
There is no persuasive medical nexus evidence of record 
indicating or otherwise suggesting this condition was 
incurred during or as a result of his military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  His service 
medical records are entirely negative for any complaints, 
treatment, or diagnosis of a left knee injury or associated 
residuals.  There also is no current medical evidence 
containing a diagnosis confirming he ever had a left knee 
injury, much less present-day residuals.  And "[i]n the 
absence of proof of present disability there can be no valid 
claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1998) ("Congress specifically limits entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.").  Consequently, 
absent medical evidence of current disability, much less of a 
causal relationship to his service in the military, service 
connection cannot be granted because the preponderance of the 
evidence is unfavorable.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

The Board also notes that the RO attempted to assist the 
veteran in determining whether he has residuals of a left 
knee injury as a result of his service in the military, by 
requesting additional post-service medical evidence.  
However, he did not respond to the RO's request for more 
information.  See Wood at 193 ("The duty to assist is not 
always a one-way street.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").

So, in short, the only evidence suggesting the veteran has 
residuals of a left knee injury related to his service in the 
military comes from him, personally, or alternatively his 
mother.  And as lay people, they simply do not have the 
necessary medical training and/or expertise to determine the 
cause of a left knee disorder-even were the Board to assume, 
for the sake of argument, that he has one.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.  So the preponderance 
of the evidence is against the claim, meaning the benefit-of-
the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The petition to reopen the claim for service connection for a 
left shoulder disorder is denied.

Service connection for residuals of a left knee injury is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


